Case: 4:19-cv-01525-DDN Doc. #: 172 Filed: 11/23/20 Page: 1 of 3 PageID #: 2399




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

GINA TORRES and DENNIS L. TORRES,                    )
                                                     )
                      Plaintiffs,                    )
                                                     )       Case No. 4:19-cv-01525-DDN
vs.                                                  )
                                                     )
CITY OF ST. LOUIS, LANCE COATS,                      )
GLENNON P. FRIGERIO, JOSHUA D.                       )
BECHERER, NICHOLAS J. MANASCO,                       )
RONALD ALLEN JR., JOHN C. JONES,                     )
MARK S. SEPER, JON B. LONG,                          )
TIMOTHY BOYCE, and BENJAMIN R.                       )
LACY                                                 )
                                                     )
                      Defendants.                    )

     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO TAKE
 ADDITIONAL DEPOSITIONS PURSUANT TO THE CASE MANAGEMENT ORDER

       COME NOW Plaintiffs and for their Reply in Support of Motion for Leave to Take

Additional Depositions Pursuant to the Case Management Order, and state as follows:

       1.      Defendants’ Response ignores that the Case Management Order provides “each

party” with ten depositions, entitling the two Plaintiffs to at least 20 depositions in this matter

without leave of Court. Instead, Defendants cite to Rule 30(a)(2) for the presumptive limit of 10

depositions. The Court’s specific order trumps this presumptive and unreasonable limit, especially

given that there are thirteen parties, dozens of fact witnesses and numerous experts.

       2.      The absurdity of Defendants’ position is demonstrated by Defendants refusing to

even agree to Defendant City of St. Louis, itself, being deposed via its designees. In addition,

Defendant City of St. Louis does not even agree to the depositions of its’ disclosed expert

witnesses, Erica Mpoy and Julia Davis. Defendants’ claim that Plaintiffs have no need to depose

their expert, Ms. Mpoy, is patently absurd. Plaintiffs’ need to depose Ms. Mpoy has already been



                                                 1
Case: 4:19-cv-01525-DDN Doc. #: 172 Filed: 11/23/20 Page: 2 of 3 PageID #: 2400




set forth at length in Plaintiffs’ Memorandum in Opposition to Defendants’ Motion for Protective

Order (See Doc. 148).

        3.      As another example, Defendants contend that internal affairs investigator Lt.

McCloskey should not be deposed because Plaintiff’s do not have a “constitutional right” to a

thorough Internal Affairs investigation. This is missing the point: Plaintiffs allege and have

presented substantial evidence of both a use of excessive force and a conspiracy to cover up that

use of excessive force. Lt. McCloskey’s testimony regarding the nature, scope, findings and

conclusions of the Internal Affairs investigation are all directly relevant to the issues raised by the

facts of the case.

        4.      Defendants contend that, should the Court deny Defendants’ Motion for Protective

Order seeking a stay of discovery in this case, they will stipulate to the depositions of certain

witnesses but not others. The Court should reject Defendants’ improper unilateral attempt to

control discovery in this case, deny Defendants’ Motion for Protective Order and grant Plaintiffs

leave to depose these additional witnesses.

        5.      As the Court is aware, the parties have significant discovery disputes beyond the

current motion, including the issues relating to Defendants’ Motion for Protective Order and

Plaintiffs’ Motion to Appoint a Special Master, or in the alternative, Motion to Compel Discovery.

These discovery disputes are complex and overlapping.

        6.      Therefore, as previously requested in Plaintiffs’ Motion to Appoint a Special

Master, or in the alternative, Motion to Compel Discovery, the Court should appoint a special

master to resolve these complex discovery disputes and allow the parties to complete the discovery

necessary to prepare for trial of this matter.




                                                  2
Case: 4:19-cv-01525-DDN Doc. #: 172 Filed: 11/23/20 Page: 3 of 3 PageID #: 2401




       WHEREFORE Plaintiffs respectfully request that the Court (1) grant Plaintiffs’ Motion for

Leave to Take Additional Depositions, (2) appoint a special master to resolve the parties’ discovery

disputes, and (3) for any other relief the Court deems just and proper, the premises considered.

                                                      Respectfully submitted,

                                                      DOWD & DOWD, P.C.

                                              By:     /s/ Richard K. Dowd
                                                      Richard K. Dowd (33383)
                                                      Alex R. Lumaghi (56569)
                                                      Rachel K. Dowd (69574)
                                                      211 N. Broadway, Suite 4050
                                                      St. Louis, MO 63102
                                                      (314) 621-2500
                                                      (314) 621-2503 Facsimile
                                                      rdowd@dowdlaw.net
                                                      alex@dowdlaw.net
                                                      racheldowd@dowdlaw.net
                                                      Attorneys for Plaintiffs


                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically filed with the Clerk of the Court to be
served by operation of the Court’s electronic filing system on all counsel of record this 23rd day
of November, 2020.

       Andrew D. Wheaton
       Erin K. McGowan
       Brandon Laird
       Associate City Counselor
       Julian Bush City Counselor
       City Hall, Room 314
       St. Louis, MO 63103
       wheatona@stlouis-mo.gov
       mcgowane@stlouis-mo.gov
       lairdb@stlouis-mo.gov
       Attorneys for Defendants



                                                      /s/ Richard K. Dowd




                                                 3
